DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The present application having Application No. 17/228,290 presents claims 1, 3-8, 11-12, 14, 17, 19-23, 26-27 and 30 for examination.
Claims 2, 9-10, 13, 15-16, 18, 24-25, 28 and 29 have been canceled via preliminary amendment filed on 09/20/2021.
Claims 8-9, 17-18 and 20 have been canceled via preliminary amendment.
The present application is a continuation of U.S. Application No. 16/012,586, filed June 19, 2018, which claims priority to U.S. Provisional Application No. 62/522,039, file June 19, 2017, and to U.S. Provisional Application No. 62/522,537, filed June 20, 2017.

 Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The applicant’s drawings submitted on 04/12/2021 are acceptable for examination purpose.

Priority
The applicant’s claim for the benefit of prior-filed U.S. Application No. 16/012,586; U.S. Provisional Application No. 62/522,039; and U.S. Provisional Application No. 62/522,537 has been acknowledged.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated 04/12/2021, 09/20/2021 and 06/21/2022 are acknowledged by the examiner and the cited references have been considered except where lined through in the examination of the claims now pending.

Claim Objections
Claims 1, 5-6, 8, 17, 20-21, 23 and 30 are objected to because of the following informalities: 
Claim 1, the limitation in line 8 should end with conjunction “and”.
Claim 5, the limitation recites “a particular quantum computing resource” in line 1.  It should be “the particular quantum computing resource”.  The limitations “the job” in lines 4 and 5 should be “the job request”.
Claim 6, the limitation recites “a particular quantum computing resource” in line 3. It should be “the particular quantum computing resource”.
Claim 8, the limitation recites “the selected quantum computing resource” in line 4. It should be “the selected particular computing resource”.

As per claims 17, 20-21 and 23, these are system claims having similar limitations as recited in method claims 1, 5-6 and 8, respectively.  Thus, claims 17, 20-21 and 23 are also objected for the same reasons discussed above for claims 1, 5-6 and 8, respectively.

As per claim 30, this is a medium claim having similar limitations as recited in method claim 1.  Thus, claim 30 is also objected for the same reasons discussed above for claim 1.
  
For clarity and consistency, Applicant’s cooperation is requested to review claims and make suggested changes where appropriate.  Appropriate corrections are required.


Claim Rejections - 35 USC § 112
The following is a quotation of the 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 6, 8, 11, 14, 21, 23, 26  are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 6 recites the limitation "the quantum computing resources" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the queue" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear “the queue” reference to “a queue” recited in claim 1 (line 9) or “a queue associated with the quantum computing resource” in claim 8 (line 6).

Claim 11, recites the limitation “the schedule instructions” in line 1. There is insufficient antecedent basis for this limitation in the claim.  Furthermore, Claim 11 recites “a queue” in lines 1-2 and “a queue” in line 3.  It is not clear whether there are multiple queues or it is the same queue.

Claim 14, recites the limitations “the schedule instructions” in line 1 and “the queue” in line 2. There are insufficient antecedent basis for these limitations in the claim. 

As per Claims 21, 23 and 26, these are server/system claims having similar limitations as cited in method claims 6, 8 and 11, respectively.  Thus, claims  21, 23 and 26 are also rejected under the same rationale as cited in the rejection of rejected claims 6, 8 and 11, respectively.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 11, 12, 14, 19-23, 26 and 27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 11, 12 and 14 does not further limit claim 7 and they appear to be improper dependent of claim 7.  Furthermore, Claims 19-23, 26 and 27 are improper dependents of canceled claim 16.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within ate least one of the four categories of patent eligible subject matter.

Claim 30 recites computer-readable storage medium comprising computer instructions to perform various functions. The specification (paragraphs [0064] [0073]) merely recites computer-readable storage medium/substrate without providing any concrete definition or description that excludes the computer-readable storage medium from being a signal per se.  Thus, under the broadest reasonable interpretation, “computer-readable storage medium” may encompass non-statutory subject matter that is unpatentable under 35 U.S.C. 101.  The examiner suggests amending the claim to recite a “non-transitory” computer-readable storage medium.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1, 3-8, 11-12, 14, 17, 19-23, 26-27 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 8-10, 12, 14-18, 20, 23-24,27-29 and 31-36 of issued U.S. Patent No. US 10,977,570 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of present application are fully anticipated by the claims of issued patent.  The issued US patent and the instant application are claiming common subject matter. The one of ordinary skill in the art would recognize that they are obvious variants.


Claims 1, 3-8, 11-12, 14, 17, 19-23, 26-27 and 30 are compared to claims 1, 4-5, 8-10, 12 and 36 of US patent US 10,977,570 B2 in the following table:
Instant Application
US Patent No : 10,977,570 B2
Method of a server Claims 1, 3-4, 8 and 12
See Claim 1
Method Claim 5
See Claims 4 or 5
Method Claim 6
See Claims 8, 14, 15, 16, 17 or 18
Method Claim 7
See Claim 9
Method Claim 11
See Claims 1 and 10
Method Claim 14
See Claim 12
Claims 17, 19-23 and 26-27 are system/server claims having similar limitation as recited in method of server claims 1, 4-8 and 11-12, respectively.  See mapping for method claims 1, 4-8 and 11-12 provided above.
See mapping for method claims 1, 4-8 and 11-12 of the present application.
Computer readable-storage medium Claim 30
See Claim 36 or 1


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8, 11, 14, 17, 19-23, 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2017/0223094 A1) (hereinafter Johnson) in view of Dadashikelayeh et al. (US 2017/0357539 A1) (hereinafter Dada) and further in view of Atsuyuki Inui (US 2014/0082066 A1) (hereinafter Inui).

As per claim 1, Johnson (Original) A method of a server comprising: receiving a job request for accessing a quantum computing resource, the job request comprising a user id and a program (e.g. Johnson; [0015] discloses an end user 110 working on a machine 100 interfaces with a client-side platform library 115. This interaction may be, for example, the user inputting a problem in software code and calling a function in the client-side platform library 115 to pass that problem into the QCaaS system. The client-side platform library 115 then may communicate with a client-side web service or remote procedure call (RPC) interface 120 in order to transmit information about the problem to the remote QCaaS platform, for example in the form of user service requests.  [0018] discloses the frontend server 101 may also log the information supplied by the user via a logging library 130 and store that information in a database 135. For instance, the frontend server might record copies of the problems that users submit to the platform.  The front end server authenticates the user using a database and library.  This implies that the user may also provide user id along with the problem to solve (software code) in form of request. Also see Fig. 1.); on authentication of a user associated with the job request, by operation of one or more processors (e.g. Johnson; [0018] discloses a frontend server 101 may authenticate the user 110 using a database 135 and library 130. The frontend server 101 may also log the information supplied by the user via a logging library 130 and store that information in a database 135. For instance, the frontend server might record copies of the problems that users submit to the platform.): selecting a particular quantum computing resource for the job request (e.g. Johnson; [0046-0047] implies selecting a quantum computing resource for the request.  More generally, the QCaaS platform described above is just one example of how quantum processing devices may be offered on an "as a service" basis. In this use model, the user remotely accesses a service provider's software and/or hardware resources.  A scheduler for multiple quantum processing devices that is hidden from the end users. This scheduler can be used, for example, to automatically load balance and scale runs across multiple quantum processing devices and to automatically load balance and queue the workloads of multiple users on the same resources.  [0019] discloses back end server generally process the user problems to a form suitable for use with quantum processing devices.  Thus, Johnson strongly implies a scheduler selects a particular quantum computing resource to service the user request.); and pushing the job request onto a queue to be processed for execution by the quantum computing resource (e.g. Johnson; [0017] [0019] discloses organizing the user requests by queueing system.  A number of standard queuing algorithms and policies may be used.  When queuing system deems that a problem is ready to run on the QCaaS system, the information is passed to one or more backend servers. [0047] discloses queueing the workloads of multiple users on the same resource.  Thus, Johnson implies pushing the user requests onto a queue to be processed by the quantum computing resource.).
Johnson does not discloses expressly disclose the job request comprising a user id; assigning a job identifier to the job request; individualizing the job request based on user permissions; pushing the job request onto a queue.
However, Dada discloses pushing the job request onto a queue to be processed for execution by the quantum computing resource (e.g. Dada; [0013] [0015] discloses placing the request in a queue and maintaining an order of the request in the queue. [0047-0048] discloses system, media and method comprises a queuing unit that is configured to place the request in the queue by pushing or inserting the requests into the queue.  Also see [0044] [0095] [Figs. 1-3] and description related to queuing unit.); individualizing the job request based on user permissions (e.g. Dada; [0046] discloses a gateway receives a request from a user, the request comprises a computational task that requires access to quantum computing resource.  The gateway is configured to authenticate the user. [0069] The authentication may check the identity of a user and determine if the access to the quantum resources should be grated for the user request.).
Furthermore, Dada also discloses receiving a job request for accessing a quantum computing resource, the job request comprising a user id and a program (e.g.  Dada; [0006] Systems and methods provided herein may improve functionality of a quantum computer, such as, for example, by providing remote access to the quantum computer and facilitating the manner in which requests are processed. This can enable quantum computing to be scaled across multiple users at various locations.  [0008-0012] discloses receiving a request over the network, wherein the request comprises a computational task including one or more quantum computational tasks.  [0032] discloses system and method for facilitating quantum computing in a distributed environment, such as over a network, in the cloud.  A user at a first location may submit a request of a calculation or task to be performed by a quantum computer at a second location.  [0043] discloses request may comprise a computational task and a dataset.  [0046] [0048] discloses a gateway that receives request from a user, the request may comprise a computational task.  The gateway is also configured to authenticate the user, which implies the user id must be provided with the request.  Also see [0053] [0061]); on authentication of a user associated with the job request, by operation of one or more processors (e.g. Dada; [0046-0047] discloses the gateway is configured to authenticate a user of the system.  [0069] The authentication may check the identity of a user and determine if the access to the quantum computing resources should be granted.): selecting a particular quantum computing resource for the job request (e.g.  Dada; [0008] [0010] discloses distributing the one or more quantum computational tasks to the quantum computer.  [0032] discloses directing a request to the quantum computer to perform the calculation or task.  [0058] discloses a worker is assigned to process a request.  [0059] [0061] discloses quantum machine instructions are transmitted to a quantum computer.  Also see [0067] [0070].).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the queuing mechanism for placing/pushing the received requests into a queue as taught by Dada into Johnson because it would allow maintaining an order of the request in the queue and processing/reordering the requests based on various criteria such as FIFO, timing, availability of quantum computing resources or priority of the request.  The queuing unit also prevents message loss (see Dada; [0013] [0047-0048]).
The combination of Johnson and Dada implies providing a user id along with the job request, where the user id is used to authenticate the user, but does not expressly disclose the job request comprising a user id; assigning a job identifier to the job request.
However, Inui discloses the job request comprising a user id and a program; assigning a job identifier to the job request (e.g. Inui; [0081] discloses the job request includes identifier of the user and the job.  [0086] discoes receiving and storing user id and job identifier.  Also see [0086].).  
Furthermore, Inui also discloses individualizing the job request based on user permissions (e.g. Inui; [0086] discloses when a user Z (user with identifier “Z”) requests the execution of the job C, the request receiving program checks to determine whether the user Z is allowed to execute the requested job.).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the method of providing user id with the job request and assigning a job identifier as taught by Inui into the combination of Johnson and Dada because the user id would allow uniquely identify each user and determine whether the user is authorized to execute specific job or not based on the job identifier (see Inui; [0056] [0086]).  It would also allow monitoring each user executing specific job and progress of the user submitted job (see Inui; [Fig. 7]).

As per claim 3, the combination of Johnson, Dada and Inui discloses (Original) The method of claim 1 [See rejection to claim 1 above], wherein the program is an uncompiled program (e.g. Johnson; [0015] an end user 110 working on a machine 100 interfaces with a client-side platform library 115 (explained in more detail in FIG. 3). This interaction may be, for example, the user inputting a problem in software code and calling a function in the client-side platform library 115 to pass that problem into the QCaaS system. The client-side platform library 115 then may communicate with a client-side web service or remote procedure call (RPC) interface 120 in order to transmit information about the problem to the remote QCaaS platform, for example in the form of user service requests.  [0019] discloses the backend servers 102 generally process the user problems to a form suitable for use with quantum processing devices. [0020-0021] discloses processing a computational problem and any relevant information and passing that processed form onto one of the quantum computing device.  Dada; [0055] discloses computational tasks are translated into one or more quantum algorithms, or into quantum machine instructions.  [0059] discloses an algorithm specified in a request may comprise a quantum algorithm and a worker determines if the quantum algorithm has to be translated into another quantum algorithm.  Once a computational task in a request has been translated into quantum machine instructions, the instructions may be transmitted to a quantum computer.  [0061] discloses translating the computational task into a quantum algorithm and quantum instructions.).
 
As per claim 4, the combination of Johnson, Dada and Inui discloses (Original) The method of claim 1 [See rejection to claim 1 above], wherein the quantum computing resource comprises: a quantum processing unit (QPU); or a quantum virtual machine (QVM) (e.g. Johnson; [0022] discloses The quantum processing devices 103 may be one or more physical devices that perform processing [QPC] especially based upon quantum effects, one or more devices that act in such a way, one or more physical or virtual simulators [QVM] that emulate such effects, or any other devices or simulators that may reasonably be interpreted as exhibiting quantum processing behavior. Dada; [0035] also discloses quantum computer comprises one or more quantum processors.  [0054] discloses quantum machine instructions are processed by a quantum processor to perform computational task.  [Fig. 4, (201)] discloses quantum computer having quantum processors.). 

As per claim 5, the combination of Johnson, Dada and Inui discloses (Original) The method of claim 1 [See rejection to claim 1 above], wherein selecting a particular quantum computing resource for the job request is based on a user preference, the user preference comprising one of: a preference for execution of the job on a quantum processing unit (QPU); a preference for execution of the job on a quantum virtual machine (QVM); and no preference (e.g. Johnson; [0020-0021] discloses server-side library if the end user prefers to solve a quadratic binary optimization problem, it may be converted into a form amenable for a D-Wave quantum processing devices 103 and the quantum processing device is selected to process that problem.  Thus, a quantum processing device may be selected for processing portion of problem based on suitability without user’s intervention. Dada; [0008] [0010] discloses decomposing user request of computational task into one or more quantum computational tasks and one or more classical computational tasks and distributing the quantum computational tasks to the quantum computer and classical computational tasks to the classical computer.  Thus, the quantum computer/device is selected based on type of task without user preference or intervention.  Also see [0072].). 

As per claim 6, the combination of Johnson, Dada and Inui discloses (Original) The method of claim 1 [See rejection to claim 1 above], wherein user permissions include one or more of: permissions associated with a user's subscription; permissions for running a job on a particular quantum computing resource by the user; permissions providing access to a particular sized qubit array of the quantum computing resources for the user; run time limits of the user; computer memory limits of the user; and a dedicated time window for the user (e.g. Dada; [0013] [0015] [0074] discloses providing transaction cost to user and executing one or more instructions (to perform quantum computing problem) to generate the one or more solutions upon receiving authorization from the user.  Thus, the one or more instructions may only be executed on the quantum computer when user provides authorization to execute.  [0069] discloses the authentication may check the identity of a user and determine if the access to the quantum resources should be granted.).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine method of checking user’s authenticity for processing computational tasks on a quantum computer or receiving user’s authorization/permission approving cost associated with performing the requested job on a quantum computer as taught by Dada into Johnson because it would allow ensuring user is permitted to use quantum computer and user is will to pay monetary cost for using the quantum computer (see Dada; [0013, 0015, 0069, and 0074]).
 
As per claim 7, the combination of Johnson, Dada and Inui discloses (Original) The method of claim 1 [See rejection to claim 1 above], wherein the job request is received from a remote user at a gateway interface, and wherein additional job requests for multiple users are received asynchronously at the gateway interface (e.g. Johnson; [Fig. 1, (100) End user/client Machines] [0015] an end user 110 working on a machine 100 interfaces with a client-side platform library 115 (explained in more detail in FIG. 3). This interaction may be, for example, the user inputting a problem in software code and calling a function in the client-side platform library 115 to pass that problem into the QCaaS system. The client-side platform library 115 then may communicate with a client-side web service or remote procedure call (RPC) interface 120 in order to transmit information about the problem to the remote QCaaS platform, for example in the form of user service requests.  [0017] [0018] discloses many users may simultaneously use the QCass platform to submit processing requests.  The system schedules and orders the processing of various user’s submitted tasks in a reasonable manner. [0047] In QCaaS, it is also possible to have a scheduler for multiple quantum processing devices that is hidden from the end users. This scheduler can be used, for example, to automatically load balance and scale runs across multiple quantum processing devices and to automatically load balance and queue the workloads of multiple users on the same resources. Even as a scheduler for multiple runs on the same computer, it will not be serial like if run directly on a quantum processing device.  [Claim 1] discloses a frontend server that receives user service requests from a plurality of users via the client side interface, the user service requests to be performed on quantum processing devices.  Dada; [0006] discloses system and method that provides remote access to the quantum computer and facilitates the manner in which requests are processed.  This can enable quantum computing to be scaled across multiple users at various locations.  [0008] discloses a gateway configured to receive requests from a digital computer over the network.  [0009] the gateway comprises an API configured to allow a client to transmit computational tasks and receive computational solutions. [0043] [0046-0048] also discloses a gateway for receiving user requests and when a queue comprises more than one request, the requests may be placed in order.  Also see [Figs. 1, 2 and 5] [0052-0053] [0067] [0095].).
 
As per claim 8, the combination of Johnson, Dada and Inui discloses (Original) The method of claim 1 [See rejection to claim 1 above], wherein the program is an uncompiled program, and the method further comprises: pulling, by a compiler, the individualized job request from the queue and compiling the program in the job request into a schedule of instructions according to the selected quantum computing resource; pushing the schedule of instructions to a queue associated with the quantum computing resource; and providing, by the queue, the schedule of instructions to the quantum computing resource associated with the queue e.g. Johnson; [0015] an end user 110 working on a machine 100 interfaces with a client-side platform library 115 (explained in more detail in FIG. 3). This interaction may be, for example, the user inputting a problem in software code and calling a function in the client-side platform library 115 to pass that problem into the QCaaS system. The client-side platform library 115 then may communicate with a client-side web service or remote procedure call (RPC) interface 120 in order to transmit information about the problem to the remote QCaaS platform, for example in the form of user service requests.  [0019] discloses the backend servers 102 generally process the user problems to a form suitable for use with quantum processing devices. [0020-0021] discloses processing a computational problem and any relevant information and passing that processed form onto one of the quantum computing device.  Furthermore, Dada; [0044] discloses a queuing unit is configured to store and order the request in queue.  A cluster manager is configured to translate the request in the queue into one or more quantum machine instructions, and deliver the one or more quantum machine instructions to the quantum computer to perform the computational task.  [0061] discloses submitting requests and queuing the requests, translating the computational task into a quantum instructions, transmitting quantum instructions to a quantum computer.  [0054-0056] discloses computational tasks are translated into one or more quantum algorithms, or into quantum machine instructions.  Translating into quantum machine instructions comprises determination of a number of qubits and determination of a quantum operator.  [0059] discloses an algorithm specified in a request may comprise a quantum algorithm and a worker determines if the quantum algorithm has to be translated into another quantum algorithm.  Once a computational task in a request has been translated into quantum machine instructions, the instructions may be transmitted to a quantum computer.    Also see [0095] [Figs. 3-5 and related description]. ). 

As per claim 11, the combination of Johnson, Dada and Inui discloses (Original) The method of claim 7 [See rejection to claim 7 above], wherein pushing the schedule of instructions to a queue associated with the quantum computing resources comprises one of: pushing the schedule of instructions to a queue based on which quantum computing resource has the shorter run time for the schedule of instructions; pushing the schedule of instructions to a quantum processing unit (QPU) queue; pushing the schedule of instructions to a quantum virtual machine (QVM) queue; or pushing the schedule of instructions to both a QPU queue and a QVM queue (e.g. Johnson; [0017] Once the information reaches the remote QCaaS frontend servers 101, the next step is to organize the user requests, for example by routing the information through a load balancer and/or queuing system 125. For instance, if many users are simultaneously using the QCaaS platform, and there are only limited computational resources available through the platform, some of the system preferable will schedule and order the processing of various users' submitted tasks in a reasonable manner. Any number of standard load balancing and queuing algorithms and policies may be used.  [0047] discloses the scheduler automatically load balances and queues the workloads of multiple users on the same resources. Dada; [0013] [0015] also discloses placing the request in a queue and maintaining an order of the request in the queue. [0044] discloses a queuing unit configured to store and order the requests in one or more queues.  [0047-0048] discloses system, media and method comprises a queuing unit that is configured to place the request in the queue by pushing or inserting the requests into the queue.  [0095] discloses queuing unit records status and transactions of queues and transmits the recent states of the queues to the cluster manager.). 

As per claim 14, the combination of Johnson, Dada and Inui discloses (Original) The method of claim 7 [See rejection to claim 7 above], wherein the schedule of instructions are pulled from the queue to be processed for execution by a quantum computing processor (QPU), and wherein the QPU generates control signals for execution on the QPU, the control signals derived from the schedule of instructions and calibration information (e.g. Johnson; [0017-0020] [Fig. 1] discloses organizing user requests by routing the information through a load balancer and queuing system.  When the load balancer and queuing system deems that a problem is ready to run on the QCaaS system, the information is passed to backend server.  The backend server processes the user problems to a form suitable for use with quantum processing devices.  The problem information arrives at the server-side platform library which contains a variety of algorithms for taking a computational problem, preparing it for solution on quantum processing device and executing the computational problem on the quantum processing device and collecting/returning results.  [0047] discloses a scheduler for multiple quantum processing devices, the scheduler is used to automatically balance and scale runs across multiple quantum processing devices and to automatically load balance and queue the workloads of multiple users on the same resources.  Dada; [0044] discloses queuing unit configured to store and order the request in one or more queues.  The cluster manager translates the request in the queue into one or more quantum machine instructions, delivers the one or more quantum machine instructions to the quantum computer over the network to perform the computational task and receives one or more solutions from the quantum computer.  [0012-0014] discloses placing the request in a queue and maintaining an order of the request in the queue and sending instructions to non-classical computer (quantum computer) for execution.  Also see [0058] [0061] [0095].); and returning results from execution of the control signals on the QPU to a result queue (e.g. Johnson; [0020] discloses the platform library 145 contains a variety of algorithms for taking a computational problem, preparing it for solution on quantum processing devices, executing the computational problem on such devices, and collecting and returning the results.  [0021] The quantum processing devices return one or more solutions, and possibly other related information, which are propagated back up the chain, to 155 and then to 145. Solutions and information, e.g. from 150, 155, and 160, are passed to and coalesced by 145. The resulting coalesced data returns to the user, for example via a reverse path through the server-side interface 140, load balancer 125, client-side interface 120, and client-side platform library 115, to finally arrive back at the end user 110.  Also see [0043].  Dada; [0009] [0011] discloses quantum computer solves the one or more quantum computational tasks.  The gateway comprising an API allows a client to receive computational solutions.  [0012] [0014] receiving one or more solutions generated by non-classic computer and storing the received solutions in memory.  [0044] [0049-0050] discloses receiving one or more solutions from the quantum computer and storing the one or more solutions in a database.  [0052] discloses receiving problem instances from the user and communicating computed solutions of those instances from the quantum computer back to the user through the gateway.  [0053-0054] discloses user may submit a request to solve a computational task. When solutions are derived by a quantum computer, the gateway may send a notification to the user.  The user may retrieve the solutions via the user interface.  [0061] discloses performing user requested computational operations in a quantum computer, transmitting the results or solutions from a quantum computer to a server, and notifying a user of an availability of the results or solutions.  Also see [0054] [0067].  It is understood that the received solution/result may be stored in a desired data structure including an output queue in database or memory.). 

15 As per claims 17, 19-23 and 26, these are server/system claims having similar limitations as cited in method claims 1, 4-8 and 11, respectively.  Thus, claims 17, 19-23 and 26 are also rejected under the same rationale as cited in the rejection of rejected claims 1, 4-8 and 11, respectively.

15 As per claim 30, this is a medium claim having similar limitations as cited in method claim 1.  Thus, claim 30 is also rejected under the same rationale as cited in the rejection of rejected claim 1.

Claims 12 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson Dada and Inui and further in view of Julian Shaw Kelly (US 2017/0357561 A1) (hereinafter Kelly).

As per claim 12, the combination of Johnson, Dada and Inui discloses (Original) The method of claim 7 [See rejection to claim 7 above], further comprising, obtaining calibration data from a calibration database stored at a quantum processor unit (QPU); and using the calibration data in program compilation (e.g. Johnson; [0019] discloses the backend servers 102 generally process the user problems to a form suitable for use with quantum processing devices. [0020-0021] discloses processing a computational problem and any relevant information and passing that processed form onto one of the quantum computing device.  Dada; [0034-0035] disclose quantum computation uses quantum bits (qubits).  A quantum computer comprises one or more quantum processors that can be configured to perform one or more quantum algorithms.  A quantum computer may store or process data represented by qubits. [0055-0056] discloses computational tasks are translated into one or more quantum algorithms, or into quantum machine instructions.  The translation into quantum machine instructions comprises determination of a number of qubits and a quantum operator.   [0059] discloses an algorithm specified in a request may comprise a quantum algorithm and a worker determines if the quantum algorithm has to be translated into another quantum algorithm.  Once a computational task in a request has been translated into quantum machine instructions, the instructions may be transmitted to a quantum computer.  [0061] discloses translating the computational task into a quantum algorithm and quantum instructions.  Thus, it is understood that the calibration data is used/required in order to translate computational task into form (quantum machine instructions) that is suitable for a quantum computing processor.). 
The combination of Johnson, Dada and Inui does not expressly disclose obtaining calibration data from a calibration database.
However, obtaining calibration data from a calibration database stored at a quantum processor unit (QPU); and using the calibration data in program compilation (e.g. Kelly; [Fig. 1] [0043-0045] discloses system for automatic qubit calibration. The system 100 is an example of a system implemented as classical or quantum computer programs on one or more classical computers or quantum computing devices in one or more locations, in which the systems, components, and techniques described below can be implemented. The system includes a quantum computing device 102 in communication with a qubit calibration system 104 and a qubit and parameter attribute data store 106. The qubit calibration system 104 is also in communication with the qubit and parameter attribute data store 106.  [0052-0053] The qubit calibration system 104 may use the data describing the one or more attributes of the parameters in the set of qubit parameters to automatically calibrate the qubit parameters. For example, the qubit calibration system 104 may be configured to identify a qubit parameter, e.g., a qubit parameter that corresponds to a root node of the directed graph, select a set of qubit parameters that includes the identified qubit parameter and one or more dependent qubit parameters, e.g., the qubit parameter that corresponds to the selected node and the qubit parameters of each descendant node. The set of qubit parameters may be ordered, e.g., according to a node ancestry ordering. The qubit calibration system 104 may calibrate the parameters in the set of qubit parameters in sequence according to the ordering.).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the method of storing Qubit parameter attributes in a data store that is in communication with quantum computing device as taught by Kelly into the combination of Johnson, Dada and Inui because it would allow automatically maintaining and calibrating qubit parameters of a system of one or more qubits involved in a quantum (see Kelly; [0003]).

15As per claim 27, this is a system/server claim having similar limitations as cited in method claim 12.  Thus, claim 27 is also rejected under the same rationale as cited in the rejection of rejected claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hiren Patel whose telephone number is (571) 270-3366.  The examiner can normally be reached on Monday to Friday 9:30 AM to 6:00 PM.		
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente, can be reached at the following telephone number: (571) 272-3652. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

September 7, 2022

/HIREN P PATEL/Primary Examiner, Art Unit 2196